 1   LISA A. RASMUSSEN, ESQ.
     Nevada Bar No. 7491
 2   LAW OFFICE OF LISA RASMUSSEN, P.C.
     601 South 10th Street, Suite #100
 3   Las Vegas, NV 89101
     Tel. (702) 471-1436
 4   Fax. (702) 489-6619
 5   Email: Lisa@LRasmussenLaw.com

 6   MELANIE A. HILL, ESQ.
     Nevada Bar No. 8796
 7   MELANIE HILL LAW PLLC
     520 S. 7th Street, Suite A
8    Las Vegas, NV 89101
     Tel.    (702) 362-8500
 9   Fax.    (702) 362-8505
     Email: Melanie@MelanieHillLaw.com
10
11   Attorneys for Plaintiff Scott Friedman

12
13                                UNITED STATES DISTRICT COURT
14                                        DISTRICT OF NEVADA
15
16   SCOTT FRIEDMAN, an individual,                         Case No. 2:18-CV-000857-JCM-VCF

17                  Plaintiff,                              STIPULATION TO EXTEND
                                                            PLAINTIFF’S DEADLINE TO OPPOSE
18         v.                                               DEFENDANT USA’S MOTION TO
19                                                          DISMISS [ECF No. 199]AND DEFENDANT
     UNITED STATES OF AMERICA; GENE M.                      USA’S DEADLINE TO REPLY,
20   TIERNEY, individually and in his official capacity     PLAINTIFF’S DEADLINE TO OPPOSE
21   as an FBI Agent; MATTHEW A. ZITO,                      THE LVMPD DEFENDANTS’ MOTION
     individually and in his official capacity as an FBI    TO DISMISS [ECF NO. 201] AND THEIR
22   Agent; THAYNE A. LARSON, individually and              MOTION TO STRIKE [ECF NO. 200]
     in his official capacity as an FBI Agent; LAS
23   VEGAS METROPOLITAN POLICE                              (First Request)
24   DEPARTMENT; JOE LEPORE, P#6260,
     individually and in his official capacity as an
25   officer of the LAS VEGAS METROPOLITAN
26   POLICE DEPARTMENT; DARREN HEINER,
     P#2609, individually and in his official capacity as
27   an officer of the LAS VEGAS METROPOLITAN
     POLICE DEPARTMENT; JASON HAHN,
28   P#3371, individually and in his official capacity as

                                                      1
     Case 2:18-cv-00857-JCM-VCF Document 212 Filed 10/04/19 Page 2 of 3




 1   an officer of the LAS VEGAS METROPOLITAN
     POLICE DEPARTMENT; TALI ARIK, an
 2
     individual; JULIE BOLTON, an individual; and
 3   ARIK VENTURES, an entity formed by Tali Arik,
 4                    Defendants.
 5
 6
 7
8           Counsel for Plaintiff, Melanie A. Hill of Melanie Hill Law PLLC and Lisa Rasmussen of Law
 9   Office of Lisa Rasmussen, P.C., counsel for the United States, Greg Addington, and counsel for
10   Defendants Las Vegas Metropolitan Police Department, Joe Lepore, Darren Heiner, and Jason Hahn,
11   Nick Crosby and Jackie Nichols, respectfully submit the following stipulation to extend the following
12   deadlines:
13
            1) Plaintiff’s deadline to oppose the United States’ Motion to Dismiss First Amended
14
                  Complaint [ECF No. 199] is being extended to October 10, 2019 from its current deadline
15
                  of October 4, 2019;
16
            2) Defendant USA’s deadline to file its Reply is being extended to October 18, 2019 from its
17
                  new deadline of October 17, 2019;
18
19          3) Plaintiff’s deadline to oppose the LVMPD Defendants’ Motion to Dismiss First Amended

20                Complaint [ECF No. 201] is being extended to October 12, 2019 from its current deadline

21                of October 4, 2019; and
22          4) Plaintiff’s deadline to oppose the LVMPD Defendants’ Motion to Strike [ECF No. 200] is
23                being extended to October 12, 2019 from its current deadline of October 4, 2019.
24          This is the first request to extend these deadlines. The Stipulation is being filed and these
25   extensions are being requested due to the availability of counsel and not for purposes of delay.
26
     Plaintiff’s counsel’s illness with bronchitis and a double ear infection has kept her out of work all
27
     week due to its severity. Mr. Friedman had oppositions due this week to four Motions to Dismiss and
28
     the LVMPD’s Motion to Strike. Two of the oppositions were prepared and filed by Ms. Hlll’s co-

                                                       2
     Case 2:18-cv-00857-JCM-VCF Document 212 Filed 10/04/19 Page 3 of 3




 1
     counsel, Ms. Rasmussen and Ms. Hill is seeking these extensions due to her illness that kept her from
 2
     completing these oppositions. Ms. Hill agreed to extend the USA’s Reply deadline for an additional
 3
     day to take into account the Columbus Day federal holiday on October 14, 2019 and as a result the
 4
     USA’s Reply deadline is also being extended to October 18, 2019.
 5
 6          The requested relief is not for purposes of delay, but to allow for the availability of counsel.

 7          DATED this 4th day of October, 2019.

8
          NICHOLAS TRUTANISH
 9        United States Attorney                       MELANIE HILL LAW PLLC
10
          By: /s/ Gregory Addington                 By: /s/ Melanie A. Hill
11            GREGORY ADDINGTON                         MELANIE A. HILL
12            Assistant United States Attorney          Nevada Bar No. 8796
              Nevada Bar No. 6875                       Attorneys for Plaintiff Scott Friedman
13            Attorneys for Defendant United States
              of America
14
15
          MARQUIS AURBACH COFFING
16
17        By: /s/ Jacqueline Nichols
              JACQUELINE VICTORIA NICHOLS
18            Nevada Bar No. 14246
              Attorneys for Las Vegas Metropolitan Police
19
              Department, Jason Hahn, Darren Heiner, and
20            Joe Lepore
21
                                                   IT IS SO ORDERED.
22
23                                                 Dated this _______
                                                         October       day of October, 2019.
                                                                   9, 2019.

24
                                                   ____________________________________
25                                                 JAMES C. MAHAN
                                                   UNITED STATES DISTRICT COURT JUDGE
26
27
28


                                                       3
